

	

		III

		108th CONGRESS

		2d Session

		S. RES. 444

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2004

			Mr. Frist (for himself,

			 Mr. Daschle, Mr. Specter, Mr.

			 Alexander, and Mr. Reid)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Congratulating and commending the Veterans

		  of Foreign Wars of the United States and its national Commander-in-Chief, John

		  Furgess of Tennessee.

	

	

		Whereas the organization now known as the Veterans of

			 Foreign Wars of the United States (VFW) was founded in Columbus,

			 Ohio, on September 29, 1899;

		Whereas the VFW represents approximately 2,000,000

			 veterans of the Armed Forces who served overseas in World War I, World War II,

			 Korea, Vietnam, the Persian Gulf War, Bosnia, Iraq, and Afghanistan; and

		Whereas the VFW has, for the past 105 years, provided

			 voluntary and unselfish service to the Armed Forces and to veterans,

			 communities, States, and the United States, and has worked toward the

			 betterment of veterans in general and society as a whole: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes the

			 historic significance of the 105th anniversary of the founding of the Veterans

			 of Foreign Wars of the United States (VFW);

			(2)congratulates the

			 VFW on achieving that milestone;

			(3)commends the

			 approximately 2,000,000 veterans who belong to the VFW and thanks them for

			 their service to their fellow veterans and the United States; and

			(4)recognizes the

			 VFW’s national Commander-in-Chief, John Furgess, for his service and dedication

			 to the veterans of the United States.

			

